Citation Nr: 1524898	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an extension of the delimiting date for education benefits under Chapter 35, Title 38, United States Code, Survivors' and Dependents' Educational Assistance (DEA) beyond August 16, 2010.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 1983.  The appellant is his daughter.  

This case comes before the Board of Veterans' Appeals (Board/BVA) on appeal from a June 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In addition to the education folder, the Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA folders.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On her December 2013 VA Form 9, substantive appeal to the Board, the appellant requested to appear for a Board hearing before a Veterans Law Judge at the RO in Chicago, Illinois.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if she so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light of the appellant's request, the case is remanded for the appellant to be scheduled for a travel Board hearing at the RO in Chicago, Illinois, before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for an in-person hearing before a Veterans Law Judge at the RO in Chicago, Illinois, or via video-conference if she chooses this option in lieu of an in-person hearing.  The RO should notify the appellant of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws her hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




